Citation Nr: 1519494	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-02 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses of $3,804.00, incurred at a private medical facility on March 29, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in June 2011 by the Gainesville, Florida, Department of Veterans Affairs (VA) Medical Center (MC).


FINDINGS OF FACT

1.  Prior to March 2011, the Veteran had been receiving ongoing VA treatment, and he had no form of health insurance.

2.  The Veteran's symptoms were unrelated to an accident or work-related injury.

3.  The Veteran received emergent care at a private facility on March 29, 2011, for his symptoms of dizziness, headache, chest pain, nausea, vomiting, and stomach pain, which were unrelated to any of his service-connected disabilities.

4.  The Veteran is financially liable for the related medical expenses, which total $3,804.00.

5.  The unauthorized medical expenses were rendered for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and a VA facility offering emergent care was not feasibly available.



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at a private hospital on March 29, 2011 have been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that VA should pay or reimburse him for unauthorized emergent care services rendered at a private hospital because the services were rendered in what the Veteran perceived to be a medical emergency (he was experiencing symptoms that he had been told could accompany a heart attack) and emergent treatment at a VA facility was not feasible.

Payment or reimbursement under 38 U.S.C. 1725 (West 2014) for emergency services may be made only if all of the following conditions are met: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002 (2014).

The Veteran reports when he began experiencing symptoms of dizziness, headache, chest pain, nausea, vomiting, and stomach pain on March 29, 2011, he believed that his symptoms could be the manifestations of a heart attack and accordingly sought emergent care at a nearby private hospital, as emergent VA care was not readily available. 

The record reflects that on March 28, 2011, the day before he sought private emergent treatment, the Veteran sought VA treatment at a nearby VA outpatient clinic (approximately 1.5 miles from his residence) and reported that he had been experiencing dizziness, which was impairing his balance, for the last six to eight weeks, and that his symptoms were progressively increasing in severity.  The treatment provider specifically noted that the Veteran was not experiencing any ear pain, nausea, or vomiting, assessed the Veteran with vertigo, and ordered a computerized tomography (CT) scan of the Veteran's head and a sonogram of his liver.  

The Veteran reports that at some unspecified time (perhaps in conjunction with the above treatment), he was advised to seek emergent care if he were to experience symptoms of dizziness accompanied by respiratory distress and nausea and vomiting, as these symptoms that are often associated with heart attacks.  Notably, as the VA facility at which the Veteran received the above treatment is an out-patient treatment clinic, it does not offer emergent care, and the clinic's office hours are advertised as 7:30am to 4:30pm.

On March 29, 2011, at 5:46am, the Veteran was admitted to the emergency department of a private hospital, located approximately 4.5 miles from his residence, for symptoms of dizziness, chest pain, headache, nausea, vomiting, and stomach pain.  Corresponding diagnostic studies of a chest x-ray, abdominal x-ray, and liver CT scan were ordered, and as each revealed no abnormalities, it appears that the Veteran was discharged accordingly.  (The corresponding handwritten emergent care treatment record is largely illegible.)  The bill for services rendered during this visit reflects VA as the sole health insurance provider and that the total sum owed is $3,804.00.

The closest VAMC (which would provide emergent care) to the Veteran's residence is located in Lake City, Florida, approximately 58 miles away.  The Gainesville, Florida VAMC is even farther away.

Later on March 29, 2011 (the day the Veteran received private emergent care) at 3:32pm, the Veteran provided the summary of his emergent care services to the VA outpatient clinic close his home, as he was seeking follow-up treatment with his primary treatment provider, as presumably advised by his emergent care provider.

Given this evidence that the Veteran experienced new symptoms of chest pain, vomiting, nausea, and stomach pain, that were accompanying his chronic dizziness; and given that the Veteran was advised to seek emergent care if he were to experience these symptoms; the Board finds that the Veteran was experiencing a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Moreover, given that at the hour (5:46am) in which the Veteran was admitted to the private hospital's emergency department, the nearest available VA medical facility (that would render "off hour" emergent care) was approximately 58 miles from his residence, the Board finds that a VA facility offering care was not feasibly available.

Further, the record reflects that the Veteran was receiving ongoing VA treatment in the two years prior to his seeking emergent care; his symptoms were not related to an accident or work injury; he had no health insurance coverage (as he listed VA as his sole insurance provider); and he incurred, and is therefore financially liable for, medical expenses totalling $3,804.00.

Based on this evidence, the Board concludes that the evidence satisfies the conditions set forth in 38 U.S.C.A. § 1725.  Entitlement to payment or reimbursement of the unauthorized medical expenses of $3,804.00 incurred on March 29, 2011 at St. Vincent's Medical Center in Jacksonville, Florida is therefore warranted.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred on March 29, 2011, at St. Vincent's Medical Center in Jacksonville, Florida, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


